Exhibit Toronto, March 28, 2008 No. 9/08 IAMGOLD REPORTS RECORD OPERATING CASH FLOW IN 2007 All amounts are expressed in US dollars, unless otherwise indicated. Highlights: n Total revenues for the fourth quarter were $194.2 million, up 14% over the prior quarter. n Net earnings for the fourth quarter were $8.5 million or $0.03 per share, which include a non cash charge of $5.9 million or $0.02 per share and the non cash impact from, finalizing in the fourth quarter, purchase accounting related to the Cambior acquisition of $10.8 million or $0.04 per share. n Adjusted net earnings(1) for 2007 were $57.6 million or $0.20 per share. n Record quarterly operating cash flow at $56.6 million; a 90% increase over the third quarter of 2007 (excluding contribution from working interests). n Achieved 965,000 ounces of annual production at an average cash cost(2) of $423 per ounce for the year. Attributable gold production was 253,000 ounces for the fourth quarter at an average cash cost(2) of $427 per ounce. n Strong cash and gold bullion position of $242.5 million, valuing gold bullion at market. n Agreement completed to sell the Sleeping Giant mine on closure. n Niobec revenues for the fourth quarter of 2007 were $30.1 million and $107.8 million for the year, and operating cash flow was $16.0 million and $48.9 million respectively in 2007. Consolidated Financial Results Summary Three Months Ended December 31, Year Ended December 31, (unaudited) 2007 2006 2007 2006 (in $000’s except where noted) $ Adjusted net earnings (1) 14,401 10,748 57,568 74,063 Net earnings (loss) 8,498 9,367 (42,060) 72,481 Basic and diluted adjusted net earnings (1) per share 0.05 0.04 0.20 0.40 Basic and diluted net earnings (loss) per share 0.03 0.04 (0.14) 0.39 Operating cash flow 56,627 (4,740) 117,129 75,211 Gold produced (000 oz - IMG share) 253 221 965 642 Cash cost ($/oz - IMG share) (2) 427 367 423 321 Gold Proven and Probable Resources (000 oz - IMG share) (3) 7,975 9,696 Average realized gold price ($/oz) 787 619 693 607 (1) Adjusted net earnings and adjusted net earnings per share are non-GAAP measures and represents net earnings (loss) without the impairment charge accounted for in 2007. Please refer to Supplemental Information attached to the MD&A for a reconciliation to GAAP. (2) Cash cost per ounce is a non-GAAP measure. Please refer to Supplemental Information attached to the MD&A for a reconciliation to GAAP. (3) Refer to detailed informationin the reserves and resources section of the IAMGOLD website. 1 “On completing the integration of acquisitions from 2006, we now have a stronger platform to continue to grow the business”, said Joseph Conway, President and CEO. “We also enhanced our management team with the addition of key senior personnel with international experience and proven track records in the industry.I am very pleased with the achievement of meeting production and cost targets at a time when many others in the industry have had less success. While we were disappointed with the loss for the year, we delivered a record operating cash flow and we have made significant progress at our operations and most of our development projects. We will continue to focus on progressing our development and exploration projects, meeting production and cost targets and improving our share price performance.” Financial Results and Position Adjusted net earnings for 2007 were $57.6 million or $0.20 per share, compared to adjusted net earnings of $74.1million or $0.39 per share for 2006.
